UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
ANDRE MAURICE ALLEN,            )
                                )
     Plaintiff,                 )
                                )
     v.                         )   Civil Action No. 13-35 (RWR)
                                )
BRICK TRIPP,                    )
                                )
     Defendant.                 )
_______________________________)

             MEMORANDUM ORDER AND ORDER TO SHOW CAUSE

     On January 2, 2013, federal prisoner Andre Maurice Allen

filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241.   The government was ordered to respond to Allen’s motion

by March 11, 2013.   The government, however, has filed no

response to Allen’s motion.   On March 25, 2013, Allen moved for

entry of a default judgment against the government under Federal

Rule of Civil Procedure 55(a).   Although the Rules of Civil

Procedure apply in habeas corpus proceedings, see Gonzalez v.

Crosby, 545 U.S. 524, 529 (2005); see also Fed. R. Civ. P.

81(a)(4), it is improper to issue a default judgment granting a

habeas petition, see Bermudez v. Reid, 733 F.2d 18, 21-22 (2d

Cir. 1984); United States v. Brisbane, 729 F. Supp. 2d 99, 107-08

(D.D.C. 2010).   Thus, Allen’s motion for entry of a default

judgment will be denied.   Accordingly, it is hereby
                                - 2 -

     ORDERED that Allen’s motion [3] for entry of default be, and

hereby is, DENIED.   Because the government has yet to respond to

Allen’s motion, it is further

     ORDERED that the government show cause in writing by

April 16, 2013 why the allegations in Allen’s petition should not

be deemed conceded and other appropriate sanctions should not be

considered.   It is further

     ORDERED that the Clerk serve a copy of this order upon the

Chief of the Special Proceedings Division of the U.S. Attorney’s

Office and the Chief of the Civil Division of the U.S. Attorney’s

Office.

     SIGNED this 2nd day of April, 2013.



                                        /s/
                                 RICHARD W. ROBERTS
                                 United States District Judge